Appeals by defendants from two judgments (one as to each of them) of the County Court, Westchester County, both rendered May 8, 1975, convicting them of robbery in the second degree, grand larceny in the third degree and menacing, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of defendants’ motion to suppress identification evidence. By order dated December 27, 1976 this court remitted the case to the County Court to hear and report on the issue of defendants’ claim that they were denied their right to a speedy trial and directed that the appeal be held in abeyance in the interim (People v Whisby, 55 AD2d 687). The County Court has complied and rendered a decision in accordance therewith. Judgments affirmed. We have considered defendants’ contentions and find them to be lacking in merit. Hopkins, J. P., Martuscello, Damiani and Cohalan, JJ., concur; Shapiro, J., dissents and votes to reverse the judgments and dismiss the indictments, with the following memorandum: I would reverse and dismiss the indictments for the reasons set forth in my dissenting memorandum when this case was remitted to the County Court for a hearing.